DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 22, 28, 30, 34 and 35 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, wherein performing channel protection is achieved by transmitting a radio frame before transmitting the signal, the radio frame carrying information about a length of time that a medium is to be occupied by the first communication node, and wherein the length of time is when the first communication node occupies the first channel in the primary transmission channel and/or the secondary transmission channel, and during the time, only the first communication node is allowed to perform transmission in a basic service set (BSS). 
 
 	The examiner identifies, as the best prior art of record, the following documents: 	
 	a. U.S. Pre-Grant Publ'n. No. 2018/0184379 (published 28 Jun. 2018) [hereinafter Liu] teaches multiple sub-channels in a BSS may carry multiple wake-up signals which are arranged in a time-domain cascaded sequence. Further, the duration field in the SIG field of the legacy preamble prior to the subchannels should be large enough to protect the transmission of all cascaded wake-up sequences. However, Liu does not teach wherein performing channel protection is achieved by transmitting a radio frame before transmitting the signal, the radio frame carrying information about a length of time that a medium is to be occupied by the first communication node, and wherein the length of time is when the first communication node occupies the first channel in the primary transmission channel and/or the secondary transmission channel, and during the time, only the first communication node is allowed to perform transmission in a basic service set (BSS).

Additionally, all of the further limitations in 2 – 4, 14, 17 – 21 and 23 - 27 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
June 14, 2022Primary Examiner, Art Unit 2471